Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the Claims
Claims 1-8 are pending and the subject of this NON-FINAL Office Action.  This is the first office action on the merits.

Priority
The instant claims receive a priority date of 03/22/2019 because the instant application filed on this date is the first priority document to contain written description support for determining a bias of a technique used to measure an amount of the amplified products, wherein the bias is used to statistically correct measured genetic data at the plurality of loci on the chromosome or chromosome segment of interest and a measured quantity of each allele at the plurality of polymorphic loci on the at least one chromosome that is expected to be disomic, which the specification discloses as maximum likelihood estimate using gradient descent method or Newton-Raphson optimization.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
 (a)Novelty; Prior Art.—A person shall be entitled to a patent unless—



(2)the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..

Claims 1-8 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by RABINOWITZ (US20130274116).
	As to claim 1, RABINOWITZ teaches a method for determining the risk of aneuploidy of at least one chromosome or chromosome segment of interest in the genome of a gestating fetus without prior knowledge of fetal genotypes, the method comprising: a) binding a plurality of probes to a mixture of free-floating maternal and fetal DNA isolated from a blood, serum, or plasma sample from the mother of the gestating fetus, at each of a plurality of loci on a chromosome or chromosome segment of interest, and at each of a plurality of polymorphic loci on at least one chromosome that is expected to be disomic in both the mother and the fetus, without prior knowledge of fetal genotypes (paras. 0016, 0100, 0144, 0195, claims 10-11); b) amplifying at least 1000 loci from the free-floating maternal and fetal DNA having a bound probe in one reaction mixture to obtain amplified products comprising the plurality of loci on the at least one chromosome or chromosome segment of interest and the plurality of polymorphic loci on the at least one chromosome that is expected to be disomic (paras. 0080, 0104, claim 11); c) determining a bias of a technique used to measure an amount of the amplified products, wherein the bias is used to statistically correct measured genetic data at the plurality of loci on the chromosome or chromosome segment of 
	It is also noted that “probe” in the context of claim 1 is interpreted as encompassing any oligonucleotide capable of at least binding to target nucleic acid (e.g. padlock probe, primer, tailed primer, etc.).
	As to claim 2, RABINOWITZ teaches method of claim 1, wherein a maximum likelihood estimate is used to determine the amount of amplified products derived from the fetal DNA (paras. 0119, 0158).
	As to claim 3, RABINOWITZ teaches method of claim 2, wherein the maximum likelihood estimate is performed using a gradient descent method (paras. 0119, 0159).
	As to claim 4, RABINOWITZ teaches method of claim 2, wherein the maximum likelihood estimate is performed using a Newton-Raphson optimization method (para. 0140).

	As to claim 6, RABINOWITZ teaches method of claim 1, further compnsmg aggregating the statistically corrected, measured genetic data from the plurality of loci on the at least one chromosome or chromosome segment of interest to determine an aggregated value, and using the aggregated value to determine the risk of aneuploidy of the at least one chromosome or chromosome segment of interest (paras. 0136, 0145-46, 0149, 0170, 0174, 0180, 0220).
	As to claim 7, RABINOWITZ teaches method of claim 1, wherein at least one of the at least one chromosome or chromosome segment of interest is selected from the group consisting of chromosome 13, chromosome 18, chromosome 21, chromosome X, and chromosome Y (para. 0014, for example).
	As to claim 8, RABINOWITZ teaches method of claim 1, wherein the fetal DNA in the sample is not preferentially enriched over the maternal DNA before performance of the method (samples can be preferentially enriched, or not; paras. 0073, 0209, 0214-15).

Prior Art
	The following prior art teaches maximum likelihood techniques for analyzing genetic data, including amplification biases in aneuploidy detection: US 20150299812; US 20110178719; US 2006/0052945; US 20160046986; US 20190256924; US 20200032323.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/AARON A PRIEST/Primary Examiner, Art Unit 1637